DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PAUL G. MEAD,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2262

                           [October 10, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432006CF001665.

   Paul G. Mead, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Harris v. State, 184 So. 3d 550 (Fla. 3d DCA 2015).

WARNER, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.